Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of June 25, 2012 (this
“Amendment”) is by and among JPMORGAN CHASE BANK, N.A., a national banking
association (the “Bank”), ORION ENERGY SYSTEMS, INC., a Wisconsin corporation
(the “Borrower”), ORION ASSET MANAGEMENT, LLC, a Wisconsin limited liability
company (“OAM”), CLEAN ENERGY SOLUTIONS, LLC, a Wisconsin limited liability
company (“CES”), and GREAT LAKES ENERGY TECHNOLOGIES, LLC, a Wisconsin limited
liability company (“GLET” and together with the Borrower, OAM and CES, each
individually, a “Loan Party” and collectively, the “Loan Parties”), and amends
and supplements that certain Credit Agreement dated as of June 30, 2010, as
amended to date (as so amended, the “Credit Agreement”), by and among the Bank
and the Loan Parties.

RECITAL

The parties desire to amend and supplement the Credit Agreement as provided
below.

AGREEMENTS

In consideration of the recital, the promises and agreements set forth in the
Credit Agreement, as amended hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1. Definitions and References. Capitalized terms not otherwise defined herein
have the meanings assigned in the Credit Agreement. All references to the Credit
Agreement contained in the Collateral Documents and the other Loan Documents
shall, upon fulfillment of the conditions specified in section 3 below, mean the
Credit Agreement as amended by this Amendment.

2. Amendments.

(a) The defined term “Revolving Note Maturity Date” appearing in section 1.1 of
the Credit Agreement is amended by deleting the date “June 30, 2012” appearing
therein and inserting the date “June 30, 2013” in its place.

3. Effectiveness of the Amendment. This Amendment shall become effective upon
execution and delivery hereof by the parties and receipt by the Bank of such
other amendments, forms, certificates, agreements, documents and instruments as
the Bank may reasonably request.

4. No Waiver. Nothing contained herein nor the making of future Loans under the
Credit Agreement shall be construed by any Loan Party as a waiver by the Bank
of: (a) any of its right and remedies under the Credit Agreement, the Loan
Documents, at law or in equity or (b) such Loan Party’s continued compliance
with each representation, warranty, covenant and provision of the Credit
Agreement and the other Loan Documents. Each Loan Party acknowledges and agrees
that no waiver of any provision of the Credit Agreement or the other Loan
Documents by the Bank has occurred (or will occur by the making of future Loans
under the Credit Agreement) and that nothing contained herein shall impair the
right of the Bank to require strict performance by each Loan Party of the Credit
Agreement and the other Loan Documents. Further, as provided in section 9.9 of
the Credit Agreement, each Loan Party acknowledges and agrees that no delay by
the Bank in exercising any right, power or privilege under the Credit Agreement
or any other Loan Document shall operate as a waiver thereof, and no single or
partial exercise of any right, power or privilege thereunder shall preclude
other or further exercise thereof or the exercise of any other right, power or
privilege.



--------------------------------------------------------------------------------

5. Representations and Warranties. Each of the Loan Parties represents and
warrants to the Bank that:

(a) The execution and delivery of this Amendment and the other agreements,
documents and instruments referred to in section 3, is within its power and
authority, has been duly authorized by all proper action on the part of such
Loan Party, is not in violation of any existing law, rule or regulation of any
governmental agency or authority, any order or decision of any court, the
organizational documents of such Loan Party or the terms of any agreement,
restriction or undertaking to which such Loan Party is a party or by which it is
bound, and do not require the approval or consent of the holders of Equity
Interests of any of the Loan Parties, any governmental body, agency or authority
or any other person or entity other than those consents and approvals in full
force and effect.

(b) This Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(c) The representations and warranties contained in the Credit Agreement are
correct and complete as of the date of this Amendment (except to the extent such
representation or warranty relates to a stated earlier date in which case it
shall continue to be true and correct as of such date), and no condition or
event exists or act has occurred that, with or without the giving of notice or
the passage of time, would constitute a Default or an Event of Default under the
Credit Agreement.

6. Miscellaneous.

(a) Expenses and Fees. The Loan Parties, jointly and severally, agree to pay on
demand all reasonable out-of-pocket costs and expenses paid or incurred by the
Bank in connection with the negotiation, preparation, execution and delivery of
this Amendment, and all amendments, forms, certificates agreements, documents
and instruments related hereto and thereto, including the reasonable fees and
expenses of the Bank’s outside counsel.

(b) Amendments and Waivers. This Amendment may not be changed or amended orally,
and no waiver hereunder may be oral, but any change or amendment hereto or any
waiver hereunder must be in writing and signed by the party or parties against
whom such change, amendment or waiver is sought to be enforced.

(c) Headings. The headings in this Amendment are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Amendment.

(d) Affirmation. Each party hereto affirms and acknowledges that the Credit
Agreement as amended by this Amendment remains in full force and effect in
accordance with its terms, as amended hereby.

 

2



--------------------------------------------------------------------------------

(e) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart hereto by facsimile or by electronic transmission of a portable
document file (PDF or similar file) shall be as effective as delivery of a
manually executed counterpart signature page hereto.

7. Acknowledgment, Consent and Reaffirmation of Guaranty. Each of the Loan
Guarantors hereby acknowledges that pursuant to the Credit Agreement, it has
absolutely and unconditionally guaranteed to the Bank the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Guaranteed Obligations, as affected hereby;
acknowledges, consents and agrees to the Bank and the Borrowers entering into
this Amendment; and reaffirms that its obligations under the Credit Agreement,
as amended hereby, remain in full force and effect.

[remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.

 

BANK: JPMORGAN CHASE BANK, N.A. By:   /s/ Richard B. Bennett  

 

  Richard B. Bennett, Authorized Signor BORROWER: ORION ENERGY SYSTEMS, INC. By:
  /s/ Neal R. Verfuerth  

 

  Neal R. Verfuerth, Chairman and   Chief Executive Officer LOAN PARTIES: ORION
ASSET MANAGEMENT, LLC By:   /s/ Neal R. Verfuerth  

 

  Neal R. Verfuerth, Manager CLEAN ENERGY SOLUTIONS, LLC By:   /s/ Neal R.
Verfuerth  

 

  Neal R. Verfuerth, Manager GREAT LAKES ENERGY TECHNOLOGIES, LLC By:   /s/ Neal
R. Verfuerth  

 

  Neal R. Verfuerth, Manager

Signature Page to Second Amendment to Credit Agreement